18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                    Pg 1 of 22




                              EXHIBIT G
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                    Pg 2 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                    Pg 3 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                    Pg 4 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                    Pg 5 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                    Pg 6 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                    Pg 7 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                    Pg 8 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                    Pg 9 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                   Pg 10 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                   Pg 11 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                   Pg 12 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                   Pg 13 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                   Pg 14 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                   Pg 15 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                   Pg 16 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                   Pg 17 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                   Pg 18 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                   Pg 19 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                   Pg 20 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                   Pg 21 of 22
18-13359-shl   Doc 1826-7   Filed 07/29/20 Entered 07/29/20 14:48:55   Exhibit G
                                   Pg 22 of 22
